Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 10 and 20 have been cancelled.




Examiner’s Comments
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10 and 20 directed to invention non-elected without traverse.  Accordingly, claims 10 and 20 have been cancelled.
Response to Arguments
Applicant’s arguments, see pages, filed 11/3/21, with respect to have been fully considered and are persuasive.  The rejection of claims 1-9 and 13-19 has been withdrawn because of the cancellation of claims 1-8 and 16-19 and the amendment to claim 9 to limit the therapeutic to a nucleic acid (miRNA) or an antisense nucleic acid (antagomir) that modulates level of at least one miRNA in claim 9 step a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635